DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10, 21-22 are pending. The amendment filed on filed on 08/04/2021 is acknowledged. Claims 6-10, 22 are withdrawn. Claims 1-5, 21 are under consideration.
Priority
The present application is a continuation-in-part of U.S. Patent Application Serial No. 13/270,840 filed October 11, 2011. U.S. Patent Application Serial No. 13/270,840 is a continuation of U.S. Patent Application Serial No, 13/035,777 filed February 25, 2011, U.S. patent Application Serial No. 13/035,777 claims the benefit of priority of U.S. Provisional Application Number 61/308,884, filed February 26, 2010, and is also a continuation-in-part of International Patent Application No. PCT/US09/68S18, filed December I8, 2009, International Patent Application No, PCT/US09/68818 claims the benefit of priority of U.S, Provisional Application 61/139,470, filed December 19, 2006. The present application also claims the benefit of priority of U. S. Provisional Patent Application No, 61/678,458 filed August 1, 2012. As such the effectively filed date for the instant application is December 19, 2008.

Maintained/Claim Rejections - 35 USC §112/Modified from Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

This rejection is in a modified form in view of the newly added limitation in neuronal and glial cells in the central nervous system and newly added claim 21.
Claims 1-5 remain rejected and also apply to claim 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method for delivering N-sulfatase (sulfaminidase) (SGSH) gene to the central nervous system of a subject, said method comprising 
administering by direct intravenous injection to the subject a nucleic acid encoding a wild type human SGSH protein via a recombinant double stranded self-complementary human serotype 9 adeno-associated virus (AAV9) (scAAV9) vector, said administration allowing expression of said protein into the neuronal and glial in the CNS of the subject, does not reasonably provide enablement intended for treating MPS IIIA in a patient suffering from MPS IIIA, as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform ‘'undue experimentation” to make and/or use the invention claimed. Such a determination is not a simple tactual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404. Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art: (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in in re Wands, 8 USRQ2d 1400 {GA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in in re Wands, MPEP 2164.04 states: “[While the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01 (a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection:’ These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform ’’undue experimentation" to make and/or use the invention and therefore, applicant’s claims are not enabled.
The Breadth of the Claims
Claim 1 is directed to A method of delivering to and expressing in the central nervous system (CNS) of a patient suffering from mucopolysaccharidosis IIIA (MPS IIIA) a polynucleotide encoding a wild type human N-sulfoglucosamine sulfohydrolase (SGSH) polypeptide, the method comprising administering to the patient by direct intravenous injection, a self-complementary recombinant adeno-associated virus 9 (rAAV9) comprising the polynucleotide, such that the wild-type human SGSH is expressed in neuronal and glial cells in Claim 2 is directed to A method of treating Sanfilippo syndrome Type A (mucopolysaccharidosis IIIA (MPS IIIA)) in a patient suffering from MPS IIIA, the method comprising administering by direct intravenous injection a self-complementary recombinant adeno-associated virus 9 (rAAV9) comprising a polynucleotide encoding a wild-type human N- sulfoglucosamine sulfohydrolase (SGSH) polypeptide to the patient, wherein the polynucleotide encodes the wild-type human SGSH polypeptide in the patient, and wherein the wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system of the patient, thereby treating the patient.
The claim 1 embraces a method of delivering a scAAV9 vector comprising a polynucleotide encoding a wild-type human SGSH polypeptide into a subject having MPS IIIA and expressing said polypeptide in neuronal and glial cells in the CNS of the MPS IIA patient. Claim 2 embraces a method of delivering a scAAV9 vector comprising a polynucleotide encoding a wild-type human SGSH polypeptide into a subject having MPS IIIA and expressing said polypeptide in neuronal and glial cells in the CNS of a patient having MPS IIIA for treating a patient having MPS IIIA, thus said method intended to producing a therapeutic amount of SGSH polypeptide in the neuronal and glial cells in the CNS of a patient ultimately treating MPSIIA. Dependent claims limit the rAAV9 is delivered across the blood brain barrier (BBB) to the patients CNS, or brain or spinal cord.
It should be noted this rejection is applied to the extent of the limitation of expressing in a patient a polynucleotide encoding human WT SGSH polypeptide such that a therapeutic amount of SGSH polypeptide is expressed in the neuronal and glial cells of an MPS IIIA patient, thereby treating the patient. Thus, the instant rejection is based on the issue of lack of enablement for expression of WT SGSH therapeutic protein in the neuronal and glial cells in the CNS of a patient suffering from MPS IIIA thereby treating MPS IIIA.
The Amount of Direction Provided by the Inventor/The Existence of Working Examples
The specification teaches in those methods of the invention for systemically delivering polynucleotides to the spinal cord, use of the methods and materials is indicated, for example, for lower motor neuron diseases such as SMA and ALS as well as Pompe disease, lysosomal storage., including Sanfilippo syndrome Type A/MPS III A, disease [0018]. The specification teaches Methyl-CpG binding protein 2 (MECP2), are the most frequent cause of the neurological disorder Rett syndrome (RTT). In example 10, the specification teaches self-complementary (sc) rAAV9 bearing MECP2 cDNA under control of a fragment of its own promoter (scAAV9/MECP2), was shown to be capable of significantly stabilizing or reversing disease phenotypes when administered systemically into female RTT mouse models. The scAAV9/MECP2 injected MECP2Bnull/+ mice also performed significantly better than scAAV9/control females in rotorod, inverted grid and platform tests, and nesting ability (Figure 20, panels c-f). None of the injected females exhibited seizures, unlike the females injected with control virus (2/5).The scAAV9/MECP2 construct is expressed in both neurons and glia in vitro, and in MECP2Bnull/y mice, virally-expressed MECP2 was detected immunochemically in heterochromatic puncta of both cell types, indicating wild type DNA binding function. Notably, MECP2-positive neurons in the CA3 region of scAAV9/MECP2-injected males had significantly larger somal sizes than MECP2-negative neurons. The specification also teaches in example 6 optimal delivery of AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA.
However, the specification fails to correlate scAAV9 bearing MECP2 cDNA under control of a fragment of its own promoter (scAAV9/MECP2) capable of significantly stabilizing or reversing disease phenotypes when administered systemically into female RTT mouse models with the claimed expression of WT SGSH therapeutic protein in the neuronal and glial cells in the CNS of a patient suffering from MPS IIIA thereby treating MPS IIIA. The specification only 
In a post filing art, for example, Maquire (Neurotherapeutics (2014) 11:817-839) notes that although enzyme replacement therapy (ERT) has been ineffective at treating neuropathic Gaucher’s Disease, more recent evidence suggests that phosphorylated enzymes (i.e. phospho-betaglucuronidase and phospho-sulfamidase) in other neuropathic LSDs, such as mucopolysaccharidosis type IIIA (MPS IIIA), are capable of crossing the BBB in neonatal mice, however it requires using mannose 6-phosphate receptor-mediated transport for usage of AAV serotypes with CNS tropism and directed (transient) BBB disruption strategies (p 828, 1st column 1st paragraph). Maquire also notes gene therapy is challenged by how is vector dosing established? How can success be measured? And how can you determine the level and location of transgene expression in the brain? These issues are compounded, as for all therapies, by the variability in symptoms among patients, the frequently insufficient natural history for the disease, the lack of knowledge of the molecular etiology of neurodegenerative diseases for many individuals, and the poor translatability from animal models to human patients (p 828, 1st column last paragraph to 2nd column). Mice are not always the ideal candidate to translate neuro-therapeutics to humans. First the human brain is well over 1000 times larger than the mouse brain, making it impossible to test multi-injection procedures and other surgical techniques. Secondly, the physiology differences between mice and humans can lead to unpredicted results in clinical trials. For instance, cell mediated immune responses to the AAV capsid were observed in a clinical trial for hemophilia that were not predicted in gene therapy models in the mouse (p 828, 2nd column 2nd paragraph), Mingozzi (Nature Review, 2011, 341-355) also notes “AAV9 is of potential use in gene transfer in the CNS because it appears to have the ability to cross the BBB, a result that was confirmed in small and large experimental animals. However, potential obstacles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity, the need for higher vector doses to achieve therapeutic levels of expression in the brain, and the risk of off-target transduction of tissues such as cardiomyocytes.
Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of WT human SGSH polypeptide is expressed in a therapeutic amount in the neuronal and glial cells in the CNS of a patient suffering from MPS IIIA with respect to testing the ability of the expressed SGSH polypeptide requires using mannose 6-phosphate receptor-mediated transport for usage of AAV serotypes with CNS tropism and directed (transient) BBB disruption strategies to make use of the invention without a reasonable expectation of success.
(ii) Claims are directed to administrating ds scAAV9 vector encoding therapeutic protein in a disease compromised CNS of a patient with MPS IIIA. In the instant case, the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver any therapeutic peptide for treating MPS IIIA in an MPS IIA patient in a mammal. The specification lack to establish nexus between cellular pathology associated with MPS IIIA in a patient and therapeutic protein level in the neuronal and glial cells in the CNS or brain or spinal cord for the treatment of MPS IIIA. How can determine the level and location of transgene expression in the brain, the variability in symptoms among patients, the frequently insufficient natural history for the disease, the lack of knowledge of the molecular etiology of neurodegenerative diseases for many individuals, and the poor translatability from animal models to human patients. 
The specification fails to provide guidance for expressing in a patient a polynucleotide encoding human WT SGSH polypeptide such that a therapeutic amount of SGSH polypeptide is Suzuki et al (Acta Pediatr. Suppl, 2003, 443, 54-62) teach that in spite of utility of mouse model of lysosomal storage disease, there are several factors that complicate extrapolation of the data based on animal model to humans (See page 60, col. 2, para. 2) (emphasis added). Suzuki et al describes that metabolic machinery is often distinct and different between different mammalian species, it is known that HPRT knockout mouse for Lesch-Nyhan disease was found asymptomatic due to uricase present in the mouse that provides bypass pathway. Suzuki et al also describe that mouse and human have different life span developmental stages (see page 60, col. 2, last para.).
In the instance case, the specification only teaches administering AAV9 encoding MECP2 in a Rett syndrome or AAV9 expressing SMN is described for postnatal gene replacement in a mouse model of Type 2 SMA. Neither prior art nor instant application provide any evidence that treat MRS IIIA with scAAV9 carrying any gene. Foust et al (Nature Biotechnology, 2009, 27, 59-65) states “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein” (see page 83, col. 2, last para.). It is further disclosed that “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions.” However, “In adults, transduction occurred predominantly in astrocytes in both spinal cord and brain” (page 59, col. 2, para. 2). The lack of guidance in the specification would force the skilled practitioner to establish animal models of different CNS associated MPS IIIA pathology in different species of mammal patients to study the resulting effect of AAV9.SGSH for the treatment or delivery of SGSH therapeutic polypeptide. Accordingly it would require extensive and undue experimentation for a skilled artisan to implement the invention.
The quantity of experimentation needed
The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as for expressing a therapeutic amount of SGSH transgene in a predictable MPS IIIA patient or MPS IIIA animal model, wherein in MPS IIIA disease the phenotype in the brain changes such as the BBB and has not been shown how to extrapolate scAAV9/MECP2 injected MECP2Bnull/+ mice to the claimed scAV9/SGSH different disease with different manifestations, physiology, BBB crossing dynamics of the claimed SGSG expressed protein. In this case, the prior art fails to provide any guidance with respect to achieving any unequivocal instance of effective delivery of ds scAAV9/SGSH in any patient having MPS IIIMA as broadly claimed. Consequently, due to the high unpredictability in the relevant art and the lack, of specific guidance and working examples tor the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success.
Response to arguments
A) Applicants the specification discloses that the invention employs "rAAV9 to deliver polynucleotides to nerve and glial cells. In some aspects, the glial cell is a microglial cell, an oligodendrocyte or an astrocyte. The specification also discloses that "[t]o date, efficient glial transduction has not been reported for any AAV serotype indicating that AAV9 has a unique transduction property in the CNS following intravenous delivery". Furthermore, adult tail vein injections of rAAV9 "produced isolated and localized neuronal expression in the hippocampus that viral transcription and not protein uptake was responsible for the observed transduction pattern. Applicants argue in addition to disclosing GFP expression, the specification discloses that the MECP2 expressed from scAAV9-MECP2 was detected in neuronal and glia cells. Applicants argue, in addition, animals injected with scAAV9-MECP2 performed significantly better than control animals. In example 6, the specification discloses a robust and postnatal rescue of SMA mice with correction of motor function, neuromuscular electrophysiology, and increased survival following a one-time vascular gene delivery of scAAV9-SMN. Therefore, the exemplification scAAV9-GFP, scAAV-9-SMN, and scAAV9-MECP2 provides a reasonable amount of guidance with respect to the direction in which systemic delivery of scAAV9-SGSH experimentation should proceed to arrive at the claimed invention. Accordingly, the amount of experimentation needed to arrive at the claimed invention is not undue. Applicant’s arguments have been fully considered but are not persuasive.
In response, the transduction of cells with rAAV results in sustained expression of polypeptide delivery of scAAV9-MECP2 polynucleotides to nerve and glial cells fails to correlate expression of SGSH therapeutic polypeptide to treat MPS IIIA. While a person of skill in the art would understand that AAV9 has a unique transduction property in the CNS following intravenous delivery. However, the specification fails to predictably show a correlation between gene expression of scAAV9-MECP2 and gene expression of scAAV9-SGSH to infect neuronal and glial cells in CNS of mice and treat MSP IIIA. This is because a skilled artisan would have to perform undue experimentation to delineate scAAV9-SGSH to infect neuronal and glial cells in 
Similarly s robust and postnatal rescue of SMA mice with correction of motor function, neuromuscular electrophysiology, and increased survival following a one-time vascular gene delivery of scAAV9-SMN does not provide a correlation between gene expression of SMA mice and gene expression of scAAV9-SGSH to infect neuronal and glial cells in CNS of mice and treat MSP IIIA.
For example, Foust notes that “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein”. Foust also notes “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions”. Thus, lack of guidance in the specification would force the skilled artisan to establish animal models of different CNS associated MPS IIIA pathology in different species of mammal patients to delineate and study the resulting therapeutic effect of scAAV9-SGSH for treatment of delivery of therapeutic peptide. 
In summary, it should be noted that instant rejection is applied to the extent it pertains to method of delivering a transgene commensurate with the scope indicated above and not necessarily to a method of treating any condition. Examiner has explicitly indicated that 
The specification does not provide guidance for a correlation between gene expression of MECP2 gene to the CNS of mice and treating SGSH. This is because a skilled artisan would have to perform undue experimentation to delineate scAAV9 to infect neuronal and glial cells in CNS, such that a therapeutic polypeptide is expressed in a said CNS cells at a therapeutic amount in BBB comprised MPS MIA patient.
B. Applicants argue the specification teaches:
“[u]se of the systemic or intrathecal delivery methods is indicated, for example, for . .. lysosomal storage disorders . .. . Lysosomal storage disorders include, but are not limited to, .. . Mucopolysaccharidoses disorders (... Sanfilippo syndrome Type A/MPS III A, Sanfilippo syndrome Type B/MPS III B, Sanfilippo syndrome Type C/MPS III C, Sanfilippo syndrome Type D/MPS III D), Multiple sulfatase deficiency.
 
Applicants argue SGSH and NAGLU were well-known in the art as of the effective filing date to be-8- the genes, which when mutated, cause Sanfilippo syndrome Types A and B, respectively. Practicing the full scope of these claims would not require undue experimentation because these claims are not broad and a person of skill in the art would readily identify a wild type copy of the SGSH gene as being associated with Sanfilippo syndrome Type A (MPS IIIA). At the time of the effective filing date in 2008, one of skill in the art knew that the Sanfilippo syndrome Type A (i.e., MPS IIIA) was caused by a defect in a single gene, N-sulfoglucosamine sulfohydrolase (SGSH). See, e.g., Yogalingam and Hopwood. Similarly, it was known as of the effective filing date that Sanfilippo syndrome Type B (i.e., MPS IIIB) was caused by a defect in the a-N-acetylglucosaminidase (NAGLU). Yogalingam and Hopwood is a scientific article that reviews the state of the art of molecular genetics of mucopolysaccharidosis types IIIA and IIIB, and the abstract notes that:
mucopolysaccharidosis (MPS) types IIIA, B, C, and D are a group of autosomal recessive lysosomal storage diseases caused by mutations in one of four genes which 

Applicant argues  -7-SGSH and NAGLU are the genes associated with Sanfilippo syndrome Types A and B (MPS IIIA and IIIB). As noted above, "[a] total of 62 mutations" in the SGSH gene were identified in MPS-IIIA patients, and "a total of 86 mutations" in the NAGLU gene were identified in MPS-IIIB. Accordingly, as of the filing date of this application, mutations in SGSH were and are still known to be the genetic cause of Sanfilippo syndrome Type A, and mutations in NAGLU were and are still known to be the genetic cause of Sanfilippo syndrome Type B. 
Applicant's argue the specification discloses that the invention is "directed to methods of delivering a polynucleotide across the BBB comprising systemically administering a recombinant AAV9 (rAAV9) with a genome including the polynucleotide to a patient." In addition, the method is indicated for lysosomal storage disorders such as Sanfilippo syndrome Type A and Sanfilippo syndrome Type B. Since mutations in SGSH are the only mutations associated with Sanfilippo syndrome Type A, and mutations in NAGLU are the only mutations associated with Sanfilippo syndrome Type B, a person of skill in the art would understand that a polynucleotide encoding a wild-type copy of SGSH or NAGLU will be delivered to the central nervous system for the treatment of mucopolysaccharidosis types IIIA and IIIB, respectively, using the claimed methods. Applicants’ arguments have been fully considered but are not persuasive.
In response, applicants are correct that it was known as of the effective filing date that MPS IIIA was caused by a defect in a single gene, SGSH and MPS IIIB by NAGLU and the 62 mutation known to be genetic cause of MPS IIIA and also as evidenced by the reference of . However, the specification fails to correlate expression of SGSH therapeutic polypeptide to treat MPS IIIA disease in a patient suffering from MPS IIIA and MPS IIIB. While a skilled artisan would understand that a polynucleotide encoding wild type SGSH could be delivered to the CNS neuronal and glial cells, however the specification fails to predictably show that as a result of direct intravenous injection of scAAV9.SGSH gene in a patient having MPS IIIA as therapeutic amount of SGSH protein is expressed and ultimately treating MPS IIIA. Even-though it is known that Sanfilippo syndrome Type A and Sanfilippo syndrome Type B having known corresponding mutations however, each mutation has distinct and unpredictable manifestations of expression of AAV9.SGSH gene products or the  AAV9.SGSH transgene products that are expressed by transduced cells. In addition, the specification fails to correlate a nexus between AAV9.SGSH transgene products that are expressed by transduced cells at therapeutic levels and AAV9.NAGLU transgene products that are expressed by transduced cells at therapeutic levels.
Absent specific guidance, one skilled in the art at the time of the invention would not know how to predictable show SGSH and NAGLU are correlated with MECP2 gene to the CNS of mice and treating SGSH or a correlation between gene expression of MECP2 gene to the CNS of mice and treating SGSH and NAGLU. This is because a skilled artisan would have to perform undue experimentation to delineate scAAV9 to infect neuronal and glial cells in CNS, such that a therapeutic polypeptide is expressed in a said CNS cells at a therapeutic amount in cells of MPSIIA- or MPS IIB patient with corresponding mutations. 
The specification does not provide guidance for a correlation between gene expression of MECP2 gene to the CNS of mice and treating MPSIIA- or MPS IIB patient with corresponding mutations. A skilled artisan would have to perform undue experimentation to delineate scAAV9 to infect neuronal and glial cells in CNS, such that a therapeutic polypeptide is expressed in a said CNS cells at a therapeutic amount in MPSIIA- or MPS IIB patient with corresponding mutations. Foust states “it is noteworthy that AAV9 vascular delivery in the adult does not Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein”. Foust notes “in neonates, a single intravascular AAV9 injection led to extensive transduction in dorsal root ganglia and motor neurons in spinal cord and in neurons in most brain regions.” However, “In adults, transduction occurred predominantly in astrocytes in both spinal cord and brain”. Thus, lack of guidance in the specification would force the skilled practitioner to establish animal models of different CNS associated MPS IIIA pathology in different species of mammal patients to study the resulting effect of AAV9 for the treatment or delivery of therapeutic peptide.  For example Foust notes “it is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach tor-diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein”.
Maintained/Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5 remain rejected and also apply to newly added claim 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruzo (Molecular Therapy Volume 16, (Supplement 1): 1 -389, 2008, published May 8, 2008) in view of Barkats (US20100240739, dated 9/23/2010, claiming priority 10/05/2008).
Claim interpretation; Instant rejection is applied to the extent the combination of art references teach the same method steps as instant claims and not necessarily the intended treatment of MPS IIIA, thus the rejection as set forth below is appropriate.

However, at the time of filing, regarding claims 1-2, Barkats teaches intravenous injection of scAAV9 vectors comprising a gene of interest under the cytomegalovirus (CMV) promoter in the adult mouse and transgene expression in the CNS was analyzed four weeks thereafter (example 5). Regarding claim 3, Barkats teaches an efficient transduction of the CNS cells, including lower MNs and glial cells, after intravenous delivery of recombinant AAV9 vectors in adult mice in which the BBB is completely formed. This emphasizes the particular property of these vectors to pass from the circulation to the CNS parenchyma through the BBB, achieving widespread gene transfer to the nervous cells (example 5, [0097]). Regarding claim 4, Barkats teaches after i.v. delivery of scAAV9-mSEAP, a sustained expression of the transgene was found in many brain regions such as the median eminence (FIG. 7f), the hippocampus (FIG. 7g) or the corpus callosum (FIG. 7h) (example 5, [0094], Regarding claim 5, Barkats teaches importantly, there were many mSEAP-positive cells and fibers throughout the spinal cord after i.v. delivery of recombinant serotype 9 AAV vectors (FIG. 8a-g). A higher level of transgene expression was observed with the sc- than with the conventional ssAAV9 vector (FIG. 8a, b versus 8c-g) [0095]. Moreover, Barkats teaches embodiments for depending on the therapeutic product, the invention can be used to treat various diseases, including lysosomal diseases [0063]. Injections using scAAV9-GFP demonstrated the superiority of scAAV9 for systemic gene delivery to the spinal cord. A high number of cells was found to express four weeks after i.v. injection of 2.times.10.sup.12 vg scAAV9, GFP was expressed in the spinal cord in both neuronal and glial cells [0096]. After i.v. delivery of scAAV9-mSEAP, a sustained expression of the transgene was found in many brain regions such as the median eminence, the hippocampus or the corpus callosum [0094]. Regarding claim 21, Barkats teaches the nucleic acid most preferably comprises a promoter region, operably linked to the coding sequence, to cause or improve expression of the therapeutic protein in infected cells [0044].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify delivery method of Ruzo by substituting AAV8 with scAAV9 disclosed in Barkats for intravenous administration of gene of interest (Sgsh) into a subject in need thereof, that could express gene of interest in both the peripheral tissues and also the central nervous system, with reasonable expectation of success. One would have been motivated to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as the median eminence, the hippocampus or the corpus callosum without using BBB permeable agent to deliver and express gene of interest in the brain of the subject in need thereof. One of ordinary skill in the art would have reasonable expectation of success because prior art successfully reported i.v. delivery of scAAV9 vectors results in a higher level of transgene expression into the CNS. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
first, the references do not teach or suggest expressing the SGSH in neuronal and glial cells in the central nervous system of the patient. Second Barkats does not motivate a person of skill in the art to substitute the rAAV2/8 of Ruzo with scAAV9 because such substitution would be based on the diffusion of recombinant proteins from transduced cells to non-transduced cells. Third, the Examiner has not established why a person of skill in the art would have been motivated to alter the treatment strategy taught by Ruzo. Fourth, Barkats does not test a functional gene to correlate expression and function, and Ruzo does not teach that its hepatic-circulatory mechanism exists in the central nervous system. Applicants’ arguments have been fully considered but are not persuasive.
In response, first Barkats in example 5, teaches intravenous injection of ss and scAAV9 vectors in the Adult Mouse and sc AAV9 vectors encoding for mSEAP show an efficient transduction of the CNS cells, including lower MNs and glial cells, after intravenous delivery of recombinant AAV9 vectors in adult mice in which the BBB is completely formed. This emphasizes the particular property of these vectors to pass from the circulation to the CNS parenchyma through the BBB, achieving widespread gene transfer to the nervous cells [0095].
Second, because Barkats teaches the scAAV9.mSEAP efficiently transduced the MNs and glial cells by crossing the BBB and this emphasizes the particular property of the vector to pass from the circulation to the CNS through the BBB, achieving widespread gene transfer to the nervous cells as such this provides motivation to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene without using BBB permeable agent to deliver and express gene of interest in the brain cells of the subject. This is evidence of the principle that the vector is not limited to diffusion but rather teaches scAAV9 has been shown to have broad tropism and to cross the BBB after systemic administration and deliver the recombinant proteins from transduced cells to non-transduced cells.
Third, the Examiner clearly has established motivation to alter the treatment strategy of Ruzo by substituting the AAV8 with scAAV9 disclosed in Barkats for intravenous administration of SGSH to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was found in many brain regions such as NM and glial cells and because Ruzo teaches using AAV2/8  were able to secrete the enzyme to the bloodstream, as the SGSH activity in the blood serum almost reached the levels of control mice, and demonstrating that the enzyme was being taken up by non-transduced cells.
Fourth, Barkats does teach a functional gene to correlate expression and function, and Ruzo while does not teach that its hepatic-circulatory mechanism exists in the central nervous system, however this implies that AAV9 vector delivered into bloodstream efficiently transduce along with MN and glial cells a broad distribution profile an reversing the MPS IIIA phenotype in affected mice. Ruzo explicitly states that “our study suggests that this therapeutic approach may be of great interest as it would improve the lifespan and the quality of life of MPSIIIA patients.
B. Applicants basically reiterate the same arguments as in section above that combined references do not teach or suggest that "the wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system of the patient.". Ruzo is a very short meeting abstract that discloses that AAV-mediated sulphamidase expression in liver or skeletal muscle prevented the development of somatic alterations in MPS IIIA Mice. In particular, Ruzo teaches that lack of sulphamidase activity "causes ... neurodegeneration," but does not teach AAV-mediated sulphamidase expression in or delivery to neuronal and glial cell in the CNS of the patient. Ruzo states en passant "that a therapy for the MPS IIIA based on the genetic modification of the liver or the muscle could benefit both the peripheral tissues and also the central nervous system." However, Ruzo does not teach or suggest that the SGSH is or should be expressed in neuronal and glial cells. Here, the specification discloses that "to date, efficient glial transduction has not been reported for any AAV serotype indicating that AAV9 has a unique transduction property in the CNS following intravenous delivery." Moreover, the Applicant’s arguments have been fully considered but are not persuasive.
In response, for the same reason as discussed above the art combined references clearly teach and suggest that "the wild-type human SGSH is expressed in neuronal and glial cells in the central nervous system of the patient (see above Barkats and Ruzo in previous section A). Barkats does teach a functional gene to correlate expression and function, and while Ruzo does not teach that its hepatic-circulatory mechanism exists in the central nervous system, however hepatic expression implies that AAV9 vector delivered into bloodstream efficiently transduce along with MN and glial cells a broad distribution profile an reversing the MPS IIIA phenotype in affected mice. Ruzo explicitly states that “our study suggests that this therapeutic approach may be of great interest as it would improve the lifespan and the quality of life of MPSIIIA patients. Even though as evidenced by Christou reference the murine secreted alkaline phosphatase (mSEAP) is not a lysosomal enzyme, however, Barkats has not been 
It should be noted that applicants have not shown any unexpected or any expression of SGSH in neuronal and glial cells of a patient with MPS IIIA, thereby treating MPS IIIA. There is no evidence on the record that instant method expresses SGSH transgene in any specific cell type that is not disclosed in prior art. In fact, instant specification is completely silent on expressing SGSH in any cell type in an MPS IIIA patient, thereby treating MPS IIIA. Therefore relevance of applicant’s argument of expression is misplaced.
C. Applicants argue Ruzo's gene therapy approach was to reintroduce the wild-type copy of the gene in "either the liver or the skeletal muscle of a MPSIIIA mouse model to secrete the lacking enzyme to the bloodstream." Ruzo provides a rationale for the choice for hepatic or muscular expression of SGSH:
MPSIIIA mice receiving an intravenous or an intramuscular administration of AAV2/8-Sgsh showed a high expression and activity of sulphamidase in liver or in muscle, respectively. These tissues were able to secrete the enzyme to the bloodstream, as the sulphamidase activity in the blood serum almost reached the levels of control mice, whereas it was undetectable in MPSIIIA untreated mice. Glycosaminoglycan (GAG) accumulation was decreased in all tissues, even reaching normalization in many of them, demonstrating that the enzyme was being taken up by non- transduced cells. Accordingly, the urinary excretion of GAGs was completely normalized. Furthermore, a significant reduction in the GAG accumulation was found in the brain of the treated animals. 

A person of ordinary skill reading this statement by Ruzo would have concluded that hepatic and muscular expression of SGSH was sufficient to reduce the CNS symptoms associated with Sanfilippo syndrome type A, and thus would not have been taught or motivated to use the intravenous injection method of the present invention. Indeed, Ruzo teaches that genetic modification of peripheral tissues (i.e., liver and muscle) followed by secretion of a wild- type copy of SGSH to the bloodstream was an effective treatment strategy:


Applicants argue Ruzo does not teach or suggest directly targeting SGSH to the CNS. While Ruzo's gene therapy approach is based on the passive diffusion of a secreted wild-type SGSH into the bloodstream and surrounding tissues, Barkats teaches that such passive diffusion approach was unsuccessful for treating neural diseases using gene therapy. In addition, Barkats teaches that reliance on retrograde transport to induce the uptake of recombinant proteins into neurons requires a large number of viral particles to effectively target desired neurons. Yet, despite showing expression of reporter genes in selected area of the nervous system, Barkats does not teach or suggest that expression correlates with biological function. In contrast, the specification exemplifies the expression and the therapeutic effect of two genes: MECP2 and SMN. Furthermore, Barkats expressed the reporter genes under the control of a ubiquitous promoter, but only detected expression in a subset of CNS cells, which indicates either that the delivery system is not efficient or that the reporter gene of Barkats was not expressed in some subsets of CNS cells. Barkats also notes that its transgenes were highly expressed in cells involved in the clearance of toxins in the CNS. Accordingly, Barkats does not motivate a person of skill in the art to substitute the rAAV2/8 of Ruzo with scAAV9 because such substitution would be based on the diffusion of-15- Atty. Dkt. No. 28335/44125CIPCrecombinant proteins from transduced cells to non-transduced cells using an unknown and inefficient mechanism. Applicant’s arguments have been fully considered but are not persuasive.
In response, for the same reasons as discussed above in previous section A-B the Examiner clearly has established motivation to alter the treatment strategy of Ruzo by substituting the AAV8 with scAAV9 disclosed in Barkats for intravenous administration of SGSH to receive the expected benefit of the scAAV9, of a sustained expression of the transgene was 

D. Applicants argue Barkats teaches that when driven by a ubiquitous promoter (CMV), expression of two reporter genes (GFP or murine secreted alkaline phosphatase (mSEAP)) was detected in a very specific area of the nervous system, and more so in the spinal cord. First, a person of skill in the art would find it perplexing that a transgene driven by a ubiquitous promoter should be expressed in a limited number of cell types within the central nervous system if the transgene had been efficiently delivered to the CNS. Second, Barkats does not teach or suggest that expression of a GFP or mSEAP transgene in these regions would have any therapeutic effect. That is, there is nothing in Barkats to suggest that mere expression of wild-type SGSH in the spinal cord, motorneurons, glial cells, median eminence, hippocampus, or corpus callosum would correct the lysosomal defects associated with the Sanfilippo syndrome type A. As mentioned above, mSEAP is not a lysosomal protein. Rather, mSEAP is an engineered reporter protein that expresses on the cell surface via GPI- anchor. Furthermore, a person of skill in the art might view the high expression of transgenes in glial cells as a way for the brain to clear a chemical perceived as a toxin. Third, the Examiner does not provide any evidence that the hepatic-circulatory secretory mechanism disclosed in Ruzo is also present Applicant’s arguments have been fully considered but are not persuasive.
In response, first Barkats has not been cited for the ubiquitous promoter but for the AAV9 vector for a higher level of transgene expression was observed with the sc- than with the conventional ssAAV9 vector. Second Barkats teaches the AAV9 vector for injections using scAAV9-GFP demonstrated the superiority of scAAV9 for systemic gene delivery to a high number of cells was found to express four weeks after i.v. injection of 2.times.10.sup.12 vg scAAV9, GFP was expressed in the spinal cord in both neuronal and glial cells. Third, Barkats teaches the scAAV9.mSEAP efficiently transduced the MNs and glial cells by crossing the BBB and this emphasizes the particular property of the vector to pass from the circulation to the CNS through the BBB, achieving widespread gene transfer to the nervous cells as such this provides motivation to substitute AAV2/8 with scAAV9 to receive the expected benefit of the scAAV9, of a sustained expression of the transgene without using BBB permeable agent to deliver and express gene of interest in the brain cells of the subject. This is evidence of the principle that the vector is not limited to diffusion but rather teaches scAAV9 has been shown to have broad tropism and to cross the BBB after systemic administration and deliver the recombinant proteins from transduced cells to non-transduced cells. Thus the rejection is maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Jr. Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632